Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15) in the reply filed on December 9, 2021 is acknowledged.  The traversal is on the ground(s) that the method claims do not define a materially different method of making the product and therefore are not distinct from the apparatus claims of Group II.  This is not found persuasive because the restriction requirement stated that the product as claimed can be made by another and materially different process such as where the ball cover is not pre-made and cut but instead the panels are sprayed or molded directly on the outer spherical surface of the integrated ball bladder.  Attention is directed to steps (b) and (c) of claim 1 reciting that the ball cover is pre-made and cut into a plurality of ball panels which are then bonded on the integrated ball bladder.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ou (US 2009/0325747).  Regarding claim 1, Ou discloses a method of manufacture for a stitchless sportsball.  Note paragraphs [0078]-[0095] and Figures 5-7 teaching forming an integrated ball bladder by encasing an inflatable ball bladder (11’) in a reinforcing carcass (12’).  Note paragraph [0091] stating that the ball bladder with the ball pocket formed of leaves (121’) are vulcanized to integrally bond the bladder and carcass together.  Paragraph [0083] teaches providing a plurality of ball panels (23’) that are cut from a panel sheet (i.e., integrated ball cover) and then bonding of the ball panels on the integrated ball bladder to form the sportsball.  Note paragraphs [0085] and [0086].  Note Figures 7 and 9 showing the soccer ball defining panels with channels between the panels.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2009/0325747).  Regarding claim 2, Ou teaches the application of a plurality of fabric layers (121’) onto the outer surface of the bladder to form the integrated ball bladder.  Note Figure 9 showing the leaves (121’) overlapping each other.  Note paragraph [0091] teaches the vulcanization to integrate the bladder and reinforcing layer.  It is noted that Ou teaches that the ball pocket leaves (121’) are adhered onto the inflatable bladder (11’).  Note paragraph [0091] of Ou.  However, Ou does not particularly teach the application of adhesive.  Note paragraphs [0058]-[0060] of Ou stating that the outer surface of the inflatable bladder is coated with adhesive such as latex and then vulcanized to bond the layers together.  It would have been obvious to one of ordinary skill in the art to use an adhesive such as latex between the leaves and the ball bladder in order securely adhere the layers together by vulcanization.  
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2009/0325747) in view of Ou (US 2012/0329587).  Regarding claim 3, Ou ‘747 lacks the step of forming the panel guidelines on the bladder as recited.  Ou ‘587 reveals that it is known in the art of inflatable sports balls to form the ball carcass (30A) with a plurality of panel guidelines (31A) protruding from the outer surface of the ball carcass to define a predetermined number of guiding contours (32A).  Note Figures 13 and 14 and paragraph [0120] of Ou ‘587.  It would have been obvious to one of ordinary skill in the art to provide the integrated ball bladder of Ou ‘747 with the panel guidelines as taught by Ou ‘587 in order to guide the placement of the panels on the ball.  
Regarding claim 4, note paragraph [0130] of Ou ‘587 stating that the panel guidelines (31A ) are formed on the outer surface of the ball cushion.  Thus, Ou ‘587 teaches integrally 
Regarding claim 5, note paragraphs [0057]-[0060] of Ou ‘747 teaching an alternative embodiment comprising a layer of windings of thread (121) wound about the inflatable bladder.  Paragraph [0058] states that the bladder is coated with an adhesive as recited.  It would have been obvious to one of ordinary skill in the art to replace the fabric layer (121’) with a layer of windings in order to provide an alternative reinforcement for the inflatable bladder.  Regarding the limitation for the rubber layer on the reinforcing thread, Ou ‘587 teaches the application of a rubber layer (30A) on the layer of threads (20A) in order to provide panel guidelines for the ball.  It would have been obvious to one of ordinary skill in the art to provide the ball of Ou ‘747 with the layers of winding with an additional rubber layer on the windings in order to provide a plurality of panel guidelines for assisting in the placement of the panels on the ball.  
Regarding claim 6, the combination of Ou ‘747 in view of Ou ‘587 teaches a plurality of panel guidelines on the integrated ball bladder.  Note paragraph [0120] of Ou ‘587 stating that the panel guidelines protrude from the ball cushion layer (30A).  It would have been obvious to one of ordinary skill in the art to form the panel guidelines by vulcanization in order to integrally form the panels and cushion layer together.  
Regarding claim 7, note paragraphs [0129] and [0130] of Ou ‘587 stating that the ball cushion (30A) is applied to the inflatable bladder (10A) and then the panel guidelines (31A) are formed on the outer surface of the ball cushion (30A).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2009/0325747) in view of Ou (US 2012/0329587) and Svub (4,187,134).  Regarding claim 8,  the combination of Ou ‘747 in view of Ou ‘587 teaches a sportsball construction with a plurality .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2009/0325747) in view of Ou (US 2012/0329587) and Voit (2,194,132).  Regarding claim 9, the combination of Ou ‘747 in view of Ou ‘587 teaches the application of a winding layer to the inflatable bladder and the vulcanization thereof.  However, the combination lacks the teaching for the supplemental reinforcing thread and vulcanization as recited.  Voit reveals that it is known in the art of inflatable game balls to form the ball with layers of reinforcing rubberized thread wound around the bladder.  Note page 1, column 2, lines 1-30.  Further, Voit teaches that it is known in the art of inflatable sports balls to vulcanize the ball all at once, after several elements of the ball are assembled or in a series of vulcanizing operations at various states in the building of the ball.  Note page 1, column 2, lines 31-40.  It would have been obvious to one of ordinary skill in the art to apply several layers of reinforcing thread to the bladder with a vulcanization process after each application of thread in order to fully reinforce the bladder and to also provide a uniform elasticity for the ball.  Note page 1, column 2, lines 38-45 of Voit.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2009/0325747) in view of Wang (US 2014/0256477).  Regarding claim 10, Ou ‘747 teaches .  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2009/0325747) in view of Bulfin (8,382,619) and Berggren (US 2014/0179469).  Regarding claim 11, Ou teaches channels between abutting panels.  Note Figure 5A of Ou ‘747 showing slanted edge portions (231’) defining the outer tapered edge portion integrally extended from an outer surface of the ball panel.  However, Ou lacks the teaching for forming the stitch-imitation edges and the inner tapered edge portion as recited.  
Bulfin reveals that it is known in the art of sports balls to cut the outer panels such that they define outer tapered edge portions and inner tapered edges portions.  Note Figures 5 and 6 showing the panels cut such that abutting panels define the inner and outer tapered edges structures as recited.  It would have been obvious to one of ordinary skill in the art to form the panels of the ball of Ou with the tapered edges of Bulfin in order to provide panels having a convex shape in the edge area.  Note column 1, lines 49-55 of Bulfin.  
Regarding the stitch-imitation edges, Berggren reveals that it is known in the art of sports balls to form the panels of the ball with stitch-imitation edges.  Note Figures 1-8 of Berggren.  Figures 8A and 8C show the stitch-imitation edges with an outer edge indention portion (25) and 
Regarding claim 12, the stitch-imitation edges and channel edges as taught by Berggren and Bulfin would define ball channels in the ball of Ou.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2009/0325747) in view of Ahmed (US 2018/0161636).  Regarding claim 15, Ou provides an integrated ball cover but lacks the teaching for the cover to be cut by high frequency panel die.  Ahmed reveals that it is known in the art of sports balls to use a high frequency cutting die to form panels in the sports ball.  Note paragraph [0098].  It would have been obvious to one of ordinary skill in the art to use a high frequency cutting die to form the panels of Ou in order to automate the process of forming the panels.  
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 13 defines outer and inner edge indention portions that are identical with a V-shaped configuration and the inner edge indention portions are pressed on the outer spherical surface of the integrated ball bladder.  This limitation is not taught by the prior art.  The reference to Berggren teaches inner edge indention portions, however, these portions are not V-shaped and also not pressed on the outer spherical surface of the integrated ball bladder.  As shown in Figure 3, the indention portions are spaced from the outer spherical surface of the integrated ball bladder.  Claim 14 defines the inner tapered edges portions of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/STEVEN B WONG/            Primary Examiner, Art Unit 3711